The Deputy Commissioner correctly concluded that plaintiff did not carry the burden of proving that he sustained an injury by accident or a specific traumatic incident arising out of and in the course and scope of his employment with defendant-employer. Significantly, plaintiff presented numerous contradictory accounts of his injury and the Deputy Commissioner found that his testimony was not credible. Accordingly, I must respectfully dissent from the majority decision in this matter.
                                S/_______________ DIANNE C. SELLERS COMMISSIONER